McMurray, Judge.
This appeal is from an order of revocation of probation under a prior sentence imposed upon defendant following a plea of guilty of the offense of aggravated assault. This revocation was based upon defendant’s having been found guilty of the offense of theft by receiving stolen property. The defendant’s sole argument here is that if his appeal from the latter conviction is successful then the revocation of probation based on that conviction should also be reversed. The defendant’s appeal from the conviction of theft by receiving stolen property having been affirmed by this court in Roberts v. State, 146 Ga. App. 23 (1978), this appeal is without merit. Compare Tift v. State, 133 Ga. App. 466 (211 SE2d 411).

Judgment affirmed.


Quillian, P. J., and Webb, J., concur.